Citation Nr: 1827318	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine, to include as secondary to service-connected fracture of the fifth metatarsal of the left foot.

2.  Entitlement to service connection for a dental disorder, claimed as a gum condition, for VA compensation purposes.

3.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

4.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

5.  Entitlement to service connection for a right elbow disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

6.  Entitlement to service connection for a left elbow disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.
7.  Entitlement to service connection for pes cavus of the right foot, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

8.  Entitlement to service connection for prostate cancer, claimed as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to a compensable rating for fracture of the fifth metatarsal of the left foot.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973 and from October 1990 to August 1991.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In November 2016, the Board remanded this appeal for further development.  In October 2017, the AOJ issued a supplemental statement of the case (SSOC) readjudicating the claims on appeal.  In response to the SSOC, the Veteran's representative waived the 30 day waiting period to have the case forwarded to the Board and indicated that the Veteran waived RO consideration if he submitted evidence at a later time.  Thereafter, in November 2017, additional evidence referable to the Veteran's claim for a compensable rating for his fracture of the fifth metatarsal of the left foot was received.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's additional evidence and the date of the response to the SSOC.  Therefore, the Board may properly consider such newly received evidence.

All of the issues on appeal, except for service connection for a dental disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence indicates that the Veteran does not have a dental disability for which service connection for compensation may be granted.


CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for a dental disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a dental disorder.  The probative evidence of record, however, precludes granting service connection for this condition. 

Initially, the Board observes that the AOJ has complied with the Board's November 2016 remand directives.  In particular, additional private and VA medical treatment records were obtained and made as part of the claims file.  However, this newly obtained medical evidence failed to trigger VA's duty to assist by providing a VA examination and/or obtaining a medical opinion as there is no evidence suggesting that the Veteran has a current dental disability eligible for compensation.  See Board's November 2016 remand.  There is no evidence of trauma to the teeth or mouth or a compensable dental or oral disability during service.  Moreover, there is no evidence of current bone loss of the mandible or maxilla or any of the dental or oral conditions subject to compensation set forth in 38 C.F.R. § 4.150.  Accordingly, a VA examination is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  See also 38 U.S.C. § 5103A(a)(2) (2012); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). Accordingly, the Board will proceed with adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 

Service connection may be established for a disease or injury in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017). 

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Dental disorders, however, are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, and may be considered service-connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See id.  Therefore, in the absence of a claim for any of these disabilities, or evidence that the Veteran has such disabilities, as is the case here, service connection for compensation purposes for a dental disability or condition is not warranted.  See id.  

The Veteran's STRs are unremarkable for any dental disorder during service, especially anything that could be construed to cause the gingival rescission on tooth number 11.  In addition, per the Veteran's own statements and the medical evidence he submitted, the gingival rescission on tooth number 11 necessitating the skin graft occurred in June and September 1992, after discharge from active duty.  These medical records also indicated that the Veteran's dental hygiene was "fair," suggesting that poor dental habits may have led to his current issues.  The evidence, therefore, fails to show any connection between the Veteran's dental disorder and his active duty. 

The Veteran's lay statements have been also considered.  He has not alleged tooth loss due to trauma or a disease such as osteomyelitis.  Instead, he asserts that his dental problems consist of periodontal or gum disease.  As discussed above, service connection for compensation purposes is not warranted for periodontal disease or resulting tooth loss.  In this regard, the Board notes that VA regulation specifically provides that loss of teeth from loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, DC 9913, Note. 

In sum, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability for VA compensation purposes.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a dental disability for compensation purposes must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a dental disorder, claimed as a gum condition, for VA compensation purposes, is denied.


REMAND

The Board sincerely regrets the additional delay, but the Veteran's remaining claims on appeal must once again be remanded for additional development.

The November 2016 Board remand directives instructed the AOJ to provide VA examinations regarding the claims for lumbar spine, bilateral elbow, bilateral shoulder and right foot disorders.  Specifically, the directives requested that the examiner(s) provide medical opinions as to the causation and aggravation of these disabilities in relation to the Veteran's service-connected fracture of the fifth metatarsal of the left foot.  While the record reflects that the VA examinations were conducted in August 2017, a review of the VA examination reports show that the examiner provided conclusory statements that these disabilities had no pathology related to the service-connected fracture of the fifth metatarsal of the left foot without any discussion as to why this was the case or if this service-connected disability aggravated these disabilities.  Therefore, these VA examinations are inadequate and not in compliance with the November 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.). Accordingly, new VA examinations are in order.

Regarding the claim for prostate cancer, the Board also remanded this claim to obtain the outstanding medical treatment records.  In the November 2016 remand directive, the Board gave the AOJ the discretion to schedule a VA examination for this claim if the newly obtained evidence indicated that the Veteran's prostate cancer might be related to service.  After these records were obtained and associated with the claims, the Veteran was provided with a VA examination also in August 2017.  The examiner however did not provide a medical opinion as to the etiology of the Veteran's prostate cancer.  As such, this examination is inadequate and further medical commentary is necessary.

At the August 2017 VA examination concerning the increased rating for fracture of the fifth metatarsal of the left foot, the examiner opined that the Veteran's left foot had completely healed and there were no residuals.  Contrary to this conclusion, in a November 2017 private medical opinion letter, Dr. M.N.S. observed that while the April 2017 X-rays did not show any acute fractures or dislocations, there was a very mild prominent area of the bone in the area of the metaphyseal diaphyseal junction, which could likely represent the area of his previously healed fracture.  She explained that after these areas heal, the bone could be slightly prominent.  She stated that if this was the area he previously injured, there was the possibility that this could have altered the biomechanics of the fifth metatarsal of the left foot leading to increased pressure and continued pain.  In light of the conflicting medical evidence, another VA examination is warranted.

Lastly, the claim for TDIU is also being remanded since it is intertwined with the claims for service connection and increased rating for fracture of the fifth metatarsal of the left foot.





Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA medical treatment records, including from the Alexandria VA medical center, dated from November 2016.

2.  Make arrangements to obtain the Veteran's private treatment records from Dr. M.N.S. at Hardtner Medical Clinic.

3.  After completing the above development, schedule the Veteran for a VA examination(s) regarding the claims for lumbar spine, bilateral shoulder and bilateral elbow disorders.  The entire claims file, to include a copy of this REMAND and the Veteran's STRs, must be made available to the VA examiner, who must note its review. All necessary tests, including X-rays if indicated, should be performed.  

The examiner(s) must address the following questions:

(a) Identify all current lumbar spine, elbow and/or shoulder disorders found to be present.

(b) Is it at least as likely as not (50 percent or greater probability) that any current lumbar spine, elbow and/or shoulder disorder was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the service-connected fifth metatarsal of the left foot.

The examiner(s) must provide a comprehensive report(s) including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

4.  Also, schedule an appropriate VA examination to assess the current level of severity of his service-connected fifth metatarsal of the left foot.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, etc.  All pertinent symptomatology should be reported in detail.

Based on this review, the examiner is asked to address the following:

(a) Please identify all conditions in the left foot associated with service and the service-connected fracture of the fifth metatarsal of the left foot. 

(b) Next, provide an assessment of the current nature of the Veteran's service-connected fracture of the fifth metatarsal of the left foot and any related condition, including Dr. M.S.N.'s opinion that the biomechanics of the fifth metatarsal of the left foot may have been altered as a result of the healed fracture.  The joints involved should be tested for pain in weight-bearing and nonweight-bearing and, if possible, in relation to the opposite undamaged joint. 

(c) The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present. 

(d) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time. To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's fifth metatarsal of the left foot, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria). 

(e) If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

(f) If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

5.  Schedule the appropriate examination to determine the nature and etiology of the claimed right foot condition.  The entire claims file, to include a copy of this REMAND and the Veteran's STRs, must be made available to the VA examiner, who must note its review.  All necessary tests, including X-rays if indicated, should be performed.  

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all disorders found extant in the right foot.  

(b) Did any diagnosed right foot condition clearly and unmistakably preexist either period of the Veteran's active service, which began in September 1970 and October 1990, respectively? 

(c) If preexisting either period of his service, did the condition clearly and unmistakably worsen (i.e., increase in severity) beyond the natural progress of the disease during service?  

(d) For each diagnosed disorder that did NOT clearly and unmistakably preexist either period of service, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  

(e) For each diagnosed disorder that did NOT clearly and unmistakably preexist either period of service, is it at least as likely as not (50 percent or greater probability) that any current right foot condition was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the service-connected fifth metatarsal of the left foot.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

6.  Regarding the claim for prostate cancer, return the case to the VA examiner who performed the August 2017 VA examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND and the Veteran's STRs, must be made available to the VA examiner, who must note its review.  If the examiner or the RO finds it appropriate, the Veteran may be reexamined or undergo any clinical testing.

(a) The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer had its clinical onset during active service or is related to any incident in service.

(b) Alternatively, if the Veteran's prostate cancer is without conclusive pathophysiology or etiology, the examiner must opine whether it is a manifestation of a chronic multisymptom illness.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

7.  After the VA examinations have been completed, review the medical reports to ensure that they adequately respond to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner(s) for further review and discussion.

8.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


